Citation Nr: 9927473	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-33 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury.

2.  Entitlement to service connection for residuals of a left 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to April 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a right eye injury is not plausible.

2.  The claim of entitlement to service connection for 
residuals of a left eye injury is plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a right 
eye injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for residuals of a left 
eye injury is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that while in service he suffered a burn 
injury to the eyes during the performance of duties 
monitoring an arc welding procedure.  

Before evaluating the merits of the veteran's claims, the 
initial question to be answered is whether he has presented 
sufficient evidence to form a well-grounded claim.  In order 
to be well grounded, a claim must be meritorious on its own 
or capable of substantiation.  If the evidence presented by 
the veteran fails to meet this level of sufficiency, no 
further legal analysis need be made as to the merits of his 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Where the determinative issue 
involves medical etiology, competent medical evidence that 
the claim is plausible or possible is required in order for 
the claim to be well grounded.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

Review of service medical records shows that a May 1961 
enlistment examination revealed right eye defective vision of 
20/50 and left eye defective vision of 20/40, correctable to 
20/20 in each eye.  A July 1963 records shows that the 
veteran suffered a flash burn as a result of exposure to a 
welding arc the previous day.  Moderate infection of the 
conjunctiva of both eyes was noted.  Dark glasses and 
medication were prescribed.  An examination report executed 
four days hence states that the veteran had been complaining 
of decreased vision in both eyes for the previous year.  Eye 
examination, including funduscopic examination, showed no 
abnormalities other than the need for corrective lenses.  
Uncorrected right eye visual acuity was 20/60 and uncorrected 
left eye visual acuity was 20/40.  On separation examination, 
in March 1965 uncorrected right eye defective vision was 
20/60 and uncorrected left eye vision was 20/25.

The only pertinent post-service clinical evidence is the 
report from a December 1996 VA visual examination of the 
veteran.  At that time the veteran reported his left eye hurt 
as if something was growing under the lid.  He reported 
ghosting of images with distant images for the previous three 
years.  He had uncorrected visual acuity of 20/200 in the 
right eye, and 20/80 in the left eye.  Review of that report 
reveals that a scar of the left cornea was present, just 
inferior to the pupillary axis of the left eye, status post 
corneal injury.  The examiner diagnosed myopic 
astigmatism/presbyopia, left corneal scar, a papilloma 
temporal to the left eye, and a 20 degree constriction of the 
right visual field not explainable by objective results.

I.  Right eye.

After a thorough review of the evidence, the Board concludes 
that the veteran has not presented a well-grounded claim for 
service connection for residuals of a right eye injury.  The 
record contains competent evidence of a flashburn injury of 
the right eye in service.  There is also competent clinical 
evidence of record of a current diagnosis referable to the 
right eye of myopic astigmatism/presbyopia manifested by 
defective distant vision.  Significantly, however, congenital 
or developmental defects, including refractive error of the 
eye, are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Thus, myopia, 
non-acquired astigmatism (astigmatism not attributable to an 
eye disease, injury, or disorder), or other refractive error 
of the eye are not diseases or injury within the meaning of 
applicable laws governing the award of compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9 (1998); (Department of Veterans 
Affairs Adjudication Procedure Manual (M21-1), Part VI, para. 
11.07, Change 52 (August 26, 1996).  Hence, the veteran's 
right eye refractive error defect therefore is not considered 
a disease or injury for which service connection can be 
granted.  See Sabonis v. Brown, 6  Vet.App. 426, 430 (1994).  
No other right eye pathology has been identified by competent 
objective evidence.  In the absence of demonstration of 
current right eye disability for compensation purposes, the 
claim for service connection for residuals of a right eye 
injury is not plausible.  As the claim for service connection 
for residuals of a right eye injury is not well grounded, the 
appeal based thereon must be denied.

The Board has considered and denied the appeal as not well 
grounded, whereas the RO denied the claim on the merits.  
However, the veteran has not been prejudiced by the Board's 
decision because in assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than the claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
the veteran's claim is well grounded would be pointless and, 
in light of the law cited above, would not result in a 
determination favorable to the veteran.  VAOGCPREC 16-92.

II.  Left eye.

After a thorough review of the evidence, the Board concludes 
that the veteran has presented a well-grounded claim for 
service connection for residuals of a left eye injury.  The 
record contains competent evidence of a flashburn injury of 
the left eye in service and moderate infection of the 
conjunctiva.  There is also competent clinical evidence of 
record of current defective distant vision disability of the 
left eye as well as a corneal scar of the left eye.  
Additionally, the VA examiner in December 1996 diagnosed the 
left corneal scar as a residual of injury.  Although the 
examiner did not specify the precipitating injury as the 
injury demonstrated in service, the Board finds such 
diagnosis as sufficient competent evidence to establish the 
possibility of a nexus between currently identified left eye 
disability and the demonstrated left eye injury in service.  
In view of the foregoing, the Board finds that the veteran 
has met his burden with respect to submission of a well-
grounded claim for service connection for residuals of a left 
eye injury.  


ORDER

Evidence of a well grounded claim for service connection for 
residuals of a right eye injury not having been submitted, 
the appeal is denied.

Evidence of a well grounded claim for service connection for 
residuals of a left eye injury having been submitted, the 
appeal to this extent is granted.



REMAND

As noted above, the Board has found, as a preliminary matter, 
that the veteran's claim for service connection for residuals 
of a left eye injury is plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  As such, the 
Board is required to comply with the duty to assist the 
veteran in the development of his claim mandated by statute.  
In this regard, the Board is not satisfied that all available 
relevant evidence has been obtained regarding the claim and 
that further assistance to the veteran is required.

In addition to a diagnosed left eye corneal scar, the most 
recent VA examination also diagnosed myopic 
astigmatism/presbyopia.  The veteran has demonstrated 
defective visual acuity of the left eye.  Significantly, 
however, the record is unclear as to whether or not the 
current astigmatism is traumatic in origin, whether or not 
the defective left eye visual acuity is solely a 
manifestation of the astigmatism/presbyopia or the left 
corneal scar, and whether or not there exists disabling 
manifestations of the left corneal scar.  Moreover, the 
record does not contain a clinical opinion as to whether the 
current left corneal scar, and or defective visual acuity, 
may be dissociated from any incident of service, including 
worsening of the left eye visual acuity in service from 20/40 
on entrance to 20/25 on separation.  Such findings would be 
useful to appellate adjudication of the issue of entitlement 
to service connection for residuals of a left eye injury.  

In view of the foregoing, the claim for service connection 
for residuals of a left eye injury is Remanded for the 
following action:

1.  The RO should contact the veteran and 
request that he identify all providers of 
treatment of left eye disability since 
service.  Thereafter, the RO should 
contact the providers of such identified 
treatment and request a copy of all 
reports of treatment of the veteran for 
left eye disability, not previously of 
record.

2.  Thereafter, the veteran's claims 
folder should be forwarded to the 
appropriate VA specialist for review and 
an opinion as to (1) whether or not the 
current astigmatism is traumatic in 
origin, (2) whether or not the defective 
left eye visual acuity is solely a 
manifestation of the 
astigmatism/presbyopia or the left 
corneal scar, and (3) whether or not 
there exists disabling manifestations of 
the left corneal scar.  Additionally, the 
examiner is requested to provide a 
clinical opinion as to (4) whether the 
current left corneal scar, and or 
defective visual acuity, may be 
dissociated from any incident of service, 
including flashburn injury with infection 
of the conjunctiva and/or worsening of 
the left eye visual acuity in service 
from 20/40 on entrance to 20/25 on 
separation.  Any additional clinical 
examination of the veteran deemed 
necessary should be scheduled by the RO. 

3.  When the above development has been 
completed to the extent possible, the RO 
should readjudicate the issue of 
entitlement to service connection for 
residuals of a left eye injury.  If the 
benefit sought is not granted, the 
veteran and his represented should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this issue.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

